261 F.2d 833
Edward KOSSMAN, Plaintiff-Appellant,v.Arthur S. FLEMMING, Secretary of Health, Education, & Welfare, Defendant-Appellee.
No. 205.
Docket 25044.
United States Court of Appeals Second Circuit.
Argued January 5, 1959.
Decided January 5, 1959.

Appeal from the United States District Court for Eastern District of New York; Walter Bruchhausen, Judge.
Sidney Szerlip, Brooklyn, N. Y., for plaintiff-appellant.
James M. Fitzsimons, Asst. U. S. Atty., New York City, Cornelius Wickersham, U. S. Atty., for Eastern District of New York, Brooklyn, N. Y., for defendant-appellee.
Before CLARK, Chief Judge, HAND, Circuit Judge and GIBSON, District Judge.
PER CURIAM.


1
Judgment affirmed in open court, D.C., 157 F. Supp. 157.